Case 2:19-cr-00642-VAP Document 69 Filed 02/03/20 Page 1 of 2 Page ID #:710



 1   THOMAS P. O’BRIEN, State Bar No. 166369
     IVY A. WANG, State Bar No. 224899
 2   BROWNE GEORGE ROSS LLP
     801 South Figueroa Street Suite 2000
 3   Los Angeles, CA 90017
     Telephone: (213) 725-9800
 4   Facsimile: (213) 725-9808
     E-mail: tobrien@bgrfirm.com
 5
     EVAN J. DAVIS, State Bar No. 250484
 6   HOCHMAN SALKIN TOSCHER PEREZ P.C.
     9150 Wilshire Boulevard, Suite 300
 7   Beverly Hills, California 90212-3414
     Telephone: (310) 281-3200
 8   Facsimile: (310) 859-1430
     E-mail: davis@taxlitigator.com
 9
10   Attorneys for Defendant
     IMAAD SHAH ZUBERI
11
12                          UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14   UNITED STATES OF AMERICA,                       CASE NO.: 19-cr-00642-VAP
15                     Plaintiff,                    STIPULATION TO CONTINUE
                                                     SENTENCING HEARING
16                          v.
17   IMAAD SHAH ZUBERI,
18                     Defendant.
19
20
21               Plaintiff United States of America and Defendant Imaad Shah Zuberi
22   stipulate as follows:
23               Mr. Zuberi’s sentencing hearing is currently scheduled for March 2,
24   2020, at 9:00 a.m. On or about January 24, 2020, the government filed
25   document number 65. For reasons relating to matters discussed in document
26   65, as well as defense counsel’s need for additional time to explore
27   sentencing factors, the parties believe it would be in the interest of justice to
28   continue Mr. Zuberi’s sentencing by three weeks, to March 23, 2020.

     1410159.2
                           STIPULATION TO CONTINUE SENTENCING HEARING
Case 2:19-cr-00642-VAP Document 69 Filed 02/03/20 Page 2 of 2 Page ID #:711



 1               THEREFORE, the government and Mr. Zuberi jointly request,
 2   propose, and stipulate that the Court continue the sentencing from March 2,
 3   2020, to March 23, 2020, and the deadline for parties to file their sentencing
 4   positions and objections to the presentence report from February 10, 2020, to
 5   March 2, 2020.
 6   Dated: February 3, 2020             BROWNE GEORGE ROSS, LLP
 7                                       By: /s/ Thomas P. O’Brien______ ___
                                             THOMAS P. O’BRIEN
 8
 9                                       HOCHMAN SALKIN TOSCHER PEREZ
                                         P.C.
10
                                         By: /s/ Evan J. Davis_______________
11                                           EVAN J. DAVIS
12                                       Attorneys for Defendant
                                         IMAAD SHAH ZUBERI
13
14   Dated: February 3, 2020             NICOLA T. HANNA
                                         United States Attorney
15                                       BRANDON D. FOX
16                                       Assistant United States Attorney
                                         Chief, Criminal Division
17
                                         By: /s/ Daniel J. O’Brien, per email auth.
18
                                              DANIEL J. O’BRIEN
19                                            ELISA FERNANDEZ
20                                            Assistant United States Attorneys
                                         Attorneys for Plaintiff
21                                       UNITED STATES OF AMERICA
22
23
24
25
26
27
28

     1410159.2                                 2
                          STIPULATION TO CONTINUE SENTENCING HEARING
